DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20, 21, 23, 25, 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neuberger et al. (US Pub. No. 2009/0210038).
As to claim 20, Neuberger teaches a method, comprising: providing an optical fiber (#102 in Fig. 1 and in ¶ [0036]), configured to receive illumination light at a proximal end from a light source (at least light rays in Fig. 2); and creating a light-scattering element (#116 in Fig. 1 and in ¶ [0036]) at a distal end region of the optical fiber, configured to receive the illumination light from the optical fiber at a proximal end and to emit the illumination light at a distal end in a wide angle (claim 1, ¶ [0009]); wherein the creating of the light-scattering element comprises heating the distal-end region of the optical fiber in a pattern by scanning a pulsed laser to create a laser-patterned fiber- end with a refractive index pattern (scattering centers made pulsed laser in by ¶ [0032]-[0033], [0036]).  
As to claim 21, Neuberger teaches an outer diameter of the optical fiber is less than 150 microns (substantially overlapping ranges in ¶ [0023]).
As to claim 23, Neuberger teaches attaching the fiber optics to an ophthalmic surgical device in an aligned position to serve as an illumination light for a surgical procedure performed by the surgical device (¶ [0050], [0021], [0030] for the device being attached to any surgical device).  
As to claim 25, Neuberger teaches the refractive index pattern comprises repeating regular array of dots (¶ [0033]).  
As to claim 28, Neuberger teaches scanning the pulsed laser comprises sequentially directing a pulsed laser beam to a pattern of points (¶ [0033]).  
As to claim 29, Neuberger teaches the pulsed laser causes local heating that directly cracks the optical fiber (claim 3 for nanocracks).  
As to claim 30, Neuberger teaches the pulsed laser forms bubbles that expand and crack the optical fiber (¶ [0032] for bubbles, claim 3 for nanocracks).  
As to claim 31, Neuberger teaches attaching the optical fiber to an ophthalmic surgical device (¶ [0050], [0021], [0030] for the device being attached to any surgical device).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 24, 26, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Neuberger et al. (US Pub. No. 2009/0210038) in view of Nappi et al. (US Pub. No. 2005/0105877 A1).
As to claim 22, Neuberger teaches that the device can be made “without the necessity to first remove the jacket” thus indicating that devices can and have been made before without a manufacturing jacket (abstract). In the same field or endeavor, Nappi teaches making a similar device without a discussion of a manufacturing jacket (entire document). It would have been obvious to one of ordinary skill in the art to follow the method of Neuberger but eliminate a manufacturing jacket since Neuberger recognizes that it is possible and Nappi teaches that such a manufacturing method is an equivalent option.
As to claim 24, Neuberger is silent about tapering the optical fiber.
However, in the same field or endeavor Nappi teaches tapering the optical fiber (Fig. 5). Nappi discloses a method wherein the optical fiber tapers (Fig. 5) or ends without taper (Fig. 2B), thus exemplifying recognized equivalent optical fiber shapes. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the optical fiber of Neuberger formed with a taper instead of without a taper, since the selection of any of these known equivalents would be considered within the level of ordinary skill in the art as evidenced by Nappi’s teaching.
As to claim 26, Neuberger is silent about the dots have diameters approximately in a range of 10-500 microns but teaches optimizing them based on the wavelength of light.
However, in the same field or endeavor Nappi teaches dots having a diameter in a range of 10-500 microns (¶ [0027]). Nappi teaches this range in order to create a desired light throughput and diffusion characteristics. It would have been obvious to one of ordinary skill in the art to have the dots of Neuberger to be within the claimed range as taught by Nappi in order to create a desired light throughput and diffusion characteristics.
As to claims 32 and 33, Neuberger is silent about the ophthalmic surgical device has an accommodating notch formed in a side and wherein attaching the optical fiber comprises attaching the optical fiber along the accommodating notch in an aligned manner,
wherein an outer diameter of the ophthalmic surgical device and the optical fiber in the accommodating notch is less than 23 gauge.
However, in the same field or endeavor Nappi teaches the ophthalmic surgical device has an accommodating notch formed in a side and wherein attaching the optical fiber comprises attaching the optical fiber along the accommodating notch in an aligned manner (Fig. 1, ¶ [0006]). It would have been obvious to one of ordinary skill in the art to have the structure a Nappi associated with the device of Neuberger in order to create an aligned optical fiber to allow the surgical device to be operable (vs. unaligned and non-operable).
While Nappi is silent about the surgical device having an outer diameter less than 23 gauge, it would have been obvious to one of ordinary skill in the art to have the diameter thinner than 23 gauge for the common purpose of miniaturization of elements to improve functionality or lower cost. Such a change of size appears to be obvious to one of ordinary skill in the art as a matter of design choice based on the desired application of being used in an ophthalmic device.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Neuberger et al. (US Pub. No. 2009/0210038)
 As to claim 27, Neuberger is not explicit that the dots are separated by distances approximately in a range of 1-100 microns. However, Neuberger teaches that the voids be “at sufficient distance from each other to provide a uniformly scattering diffuser” as well as core diameters from about 50 to 200 microns (¶ [0023], [0033]). It would have been obvious to one of ordinary skill in the art to place the dots separated from each other by the claimed distances in order to space them sufficiently apart to provide uniform scattering but not so far apart that they would need to be spaced apart by more than the diameter of the core in order to ensure that there are enough scattering points still within the device to allow for sufficient scattering.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875